DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim10 recites the limitation "The method of claim 9" in line 1.  There is insufficient antecedent basis for this limitation in the claim, because claim 9 is drawn to a product (formulation).
Claim17 recites the limitation "said cannabidiol" in line 1.  There is insufficient antecedent basis for this limitation in the claim, because claim 5 not claim 1 is first reciting of the cannabidiol term.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ott, et al (US 20030012824 A1).
	The instant claims are drawn to a formulation comprising:
(a) at least one lipid soluble antioxidant, optionally alpha-lipoic acid, aloe vera, omega-3 oil, cannabidiol, civet, oxytocin, vitamin A, vitamin B, vitamin C, carotene, tocopherol (or a vitamin E ester, salt, or N-acetylcysteine thereof); 
(b) melatonin; 
(c) tryptophan; and 
(d) at least one essential oil, optionally chamomile, lavender and/or lemon oil.
	Ott et al however, teaches stress and anxiety-reducing compositions for humans or animals [0007] comprising an essential oil of an anxiety-reducing compound (see abstract for example), which: 
 “anxiety reducing compounds include melatonin, L-tryptophan, Cannabis Sativa (marijuana [broadly a cannabidiol containing material]), … Chamaemelum Nobile (Roman chamomile), …Lavandula Angustifolia (lavender), ... Matricaria Chamomile L. (German chamomile), Matricaria recutita L. (Hungarian chamomile), Melissa Officinalis (lemon balm [broadly lemon oil]), …[and] combination[s] of anxiety reducing compounds may also be used.” [0010-0011] (see also claims 7, 14, 23.

	The instant claims differ in that Ott does not teach in a single embodiment (does not anticipate) the combination of (a)-(d). However, it would have been obvious to a person of ordinary skill at the time of the instant invention effective filing to have provided the combination because Ott teaches each of the components were known in the art, including that each were known for the same intended use within anxiety-reducing composition. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and also, where the prior art of Ott discloses the among the alternatives as useful for the same anxiety-reducing composition purpose (and which is also the same effect instantly purported in the claims), then it is prima facie obvious to make substitutions thereamong (see MPEP 2144.06 (I-II)).
Ott is relied upon for the reasons discussed above.  If not expressly taught thereby, based upon the overall beneficial teaching provided by this reference with respect to providing effective amounts (e.g. [0005,0009, 0013-0016]; claims 1-3) and the anxiety reducing therapeutic effect, in the manner disclosed therein, the adjustments of particular conventional working conditions (e.g., determining one or more suitable amounts and proportions of the materials to obtain the disclosed therapeutic effect), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.

 	Please note, since the Office does not have the facilities for examining and comparing Applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons  therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/873,190 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of ‘191 as instantly claimed and conflicting ‘190 claims 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. As both pending applications were filed on the same day or have the same effective U.S. filing date, the provisional NDP rejection made in each application shall be maintained until the NDP rejection is overcome such as by filing a reply that either presents only patentably distinct claims, and/or shows that the claims subject to the NDP rejection are patentably distinct, and/or by filing a terminal disclaimer (TD) in the application.
Applicants are apprised that The United States Patent and Trademark Office now provides for an eTerminal Disclaimer in EFS-Web. For more information please see http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. The new eTerminal Disclaimer provides applicants with many advantages and promotes greater efficiency in the patent examination process. This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.
Fees must be paid immediately which will then provide users more financial flexibility. A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054. The examiner can normally be reached Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/            Primary Examiner, Art Unit 1655